The executor of the last will and testament of Emma T. Wilkinson has appealed individually from a decree of the Surrogate’s Court of Albany County disallowing his claim against the estate for services. The facts are stipulated. The will of decedent in appointing appellant executor directed that he be paid the usual fees for his services. Appellant contends that a letter written to him by the testatrix prior to her death constitutes a contract by virtue of which he is entitled to the sum of $3,000 per annum for his services as such executor. The Surrogate’s Court disallowed the *1035claim. Decree unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. Present — Hill, P. J., Crapser, Heffeman, Schenck and Foster, JJ.